Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 1 of 20 PageID: 19



Gerard H. Hanson, Esq.
Todd J. Leon, Esq.
HILL WALLACK LLP
21 Roszel Road
Princeton, New Jersey 08540
Telephone:     609-924-0808
Facsimile:     609-452-1888
Attorneys for Defendant / Counterclaimant/ Third-Party Plaintiff
ProSelect Insurance Company

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

HEALTHPLUS SURGERY CENTER, LLC, a
New Jersey Limited Liability Company,
                                                   Civil Action No. 2:19-cv-17188 (CCC)(ESK)
Plaintiff,

v.                                                  ANSWER, AFFIRMATIVE DEFENSES
                                                     COUNTERCLAIM, THIRD-PARTY
PROSELECT INSURANCE COMPANY,                       COMPLAINT AND DEMAND FOR JURY
                                                                TRIAL
Defendant / Counterclaimant.

and

PROSELECT INSURANCE COMPANY

Third-Party Plaintiff,

v.

YAN MOSHE and BETTY McCABE,

Third-Party Defendants.



         Defendant ProSelect Insurance Company (“Defendant” or “ProSelect”), by way of

answer to the Complaint filed by Plaintiff Healthplus Surgery Center, LLC (“Plaintiff” or

“Healthplus”), hereby states as follows:




{07230290; 1}                                  1
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 2 of 20 PageID: 20



                     ALLEGATIONS APPLICABLE TO ALL COUNTS

         1.     Defendant admits the allegations set forth in Paragraph 1 of the Complaint.

         2.     Defendant admits the allegations set forth in Paragraph 2 of the Complaint and

further states that it is a corporation organized under the laws of Nebraska.

         3.     Defendant admits only that it issued two policies to Plaintiff bearing the same

policy number, 002NJ000017922, one covering the policy period from November 22, 2017

through November 22, 2018; and a renewal policy covering the period from November 22, 2018

through November 22, 2019. To the extent that the allegations set forth in Paragraph 3 of the

Complaint characterize a document, Defendant states that any such document speaks for itself

and denies any contrary characterization.

         4.     Defendant admits the allegations set forth in Paragraph 4 of the Complaint.

         5.     Defendant admits the allegations set forth in Paragraph 5 of the Complaint.

         6.     Defendant admits the allegations set forth in Paragraph 6 of the Complaint.

         7.     Defendant admits the allegations set forth in Paragraph 7 of the Complaint.

         8.     Defendant admits only that a number of Plaintiff’s former patients and spouses

have filed suit against Plaintiff and affiliated individuals. To the extent that the allegations in

Paragraph 8 seek to characterize documents, Defendant states that such documents speak for

themselves and denies any contrary characterization.

         9.     Defendant admits only that Plaintiff tendered certain lawsuits. Defendant lacks

sufficient knowledge and information to form a belief as to whether Plaintiff tendered “all”

lawsuits or whether it did so “timely” and leaves Plaintiff to its proofs.

         10.    Defendant admits that it sent correspondence to Plaintiff reserving its rights under

the applicable insurance policy. Defendant further states that to the extent that the allegations in



{07230290; 1}                                     2
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 3 of 20 PageID: 21



Paragraph 10 of the Complaint characterize a document, such document speaks for itself, but

admits that it informed Plaintiff that the terms of the policy required that each of the lawsuits be

treated as having arisen from a single occurrence.

         11.     Defendant admits only that, based upon Plaintiff’s Complaint, Plaintiff contends

that the aggregate limit of $5,000,000 per policy applies. To the extent the allegations set forth in

Paragraph 11 of the Complaint seek to allege that the aggregate policy limits apply to the claim

at issue, Defendant denies same.

         12.    Defendant states that the allegations set forth in Paragraph 12 of the Complaint

constitute a legal conclusion to which no response is required.

         13.    Defendant states that the allegations set forth in Paragraph 13 of the Complaint

constitute a legal conclusion to which no response is required. To the extent that they constitute

a factual allegation against Defendant, Defendant denies same.

         WHEREFORE, Defendant demands Judgment: (1) dismissing the Complaint with

prejudice; (2) declaring that Defendant’s obligation to indemnify Plaintiff is limited to

$2,000,000 for only one policy term; (3) awarding Defendant costs of suit and attorneys’ fees;

and (4) such other relief as this Court may deem equitable and just.

                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

         The remedy sought by Plaintiff is limited by the terms, exclusions, limitations,

conditions, and definitions of the policy in controversy including, but not limited to, the

following provision, which limits coverage in whole or in part:

         This coverage applies only if:

                (1) The INCIDENT takes place during the policy period



{07230290; 1}                                    3
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 4 of 20 PageID: 22



                             SECOND AFFIRMATIVE DEFENSE

         The remedy sought by Plaintiff is limited by the terms, exclusions, limitations,

conditions, and definitions of the policy in controversy including, but not limited to, the

following provisions, which limit coverage in whole or in part:

         DAMAGES means all forms of compensatory sums which the INSURED is legally
         obligated to pay as damages including judgments, awards and settlements entered
         into with OUR prior written consent. DAMAGES also includes pre-judgment
         interest and any attorney’s fees awarded against an INSURED attributable to
         DAMAGES covered by the POLICY.

         DAMAGES does not include CLAIM EXPENSES, government, civil or criminal
         fines, sanctions, penalties or taxes, punitive, exemplary, doubled, trebled or
         multiplied DAMAGES, restitution, or the refund or disgorgement of sums paid to
         or earned by the INSURED or the cost of complying with any order or injunction.


         INCIDENT means any negligent act, negligent error or negligent omission
         including repeated exposure to substantially the same or related negligent acts,
         negligent errors or negligent omissions.
         .      .       .

         PROFESSIONAL SERVICES is defined, in pertinent part, as:

                1      Medical, surgical, dental or nursing treatment including the
                       furnishing of food or beverages inconnection therewith;

                2      Furnishing or dispensing of medical, dental or surgival supplies or
                       appliances;

                .      .      .

                6      Providing education or training of skills for the delivery of
                       medical, surgical, dental, or nursing treatment but only if such
                       education or training results in a CLAIM for BODILY INJURY to
                       a patient of a NAMED INSURED.

                7      With the exception of the Provider Medical Professional Liability
                       Coverage Part, PROFESSIONAL SERVICES also means the
                       following:

                .      .      .



{07230290; 1}                                   4
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 5 of 20 PageID: 23



                               b.      Administrative duties of a NAMED INSURED’S
                               medical director with medical staff members but only which
                               such persons are acting within the capacity and scope of
                               their duties as such for the NAMED INSURED.

                              THIRD AFFIRMATIVE DEFENSE

         The remedy sought by Plaintiff is limited by the terms, exclusions, limitations,

conditions, and definitions of the policy in controversy including, but not limited to, the

following provisions, which limit coverage in whole or in part:

         B.      The Per Claim Limit of Liability stated in the DECLARATIONS is the total
         amount that WE will pay for each CLAIM to which this Coverage Part applies,
         regardless of the number of INSUREDS, persons injured or persons asserting
         CLAIMS. The Per Claim limit is subject to the Aggregate Limit of Liability stated
         in the DECLARATIONS.

         C.      Regardless of the number of CLAIMS made or SUITS brought, the number
         of persons injured or persons asserting CLAIMS (including without limitation
         CLAIMS and SUITS for loss of consortium, society or services), the number of
         INCIDENTS, the number of properties damages, the number of INSUREDS
         involved or the number or nature of any injuries, the following will be deemed to
         be a single CLAIM:

                1. All CLAIMS based upon, arising out of, directly or indirectly resulting
                from, in consequence of or in any way involving or sharing one or more of
                the same or related INCIDENTS, PROFESSIONAL SERVICES, facts,
                circumstances, transactions, events, advice, decisions, course of treatment
                or exposure to the same general conditions;

                2. All CLAIMS based upon or arising out of one or more INCIDENTS in
                the performance of PROFESSIONAL SERVICES t, for or concerning a
                woman or her unborn child(ren) or both during the course of a pregnancy
                (including pre-natal and post-natal care), labor or delivery; and

                3. All CLAIMS based upon or arising out of one or more INCIDENTS in
                the performance of PROFESSIONAL SERVICES to, for or concerning a
                single patient.

         In each circumstance described in [the] paragraphs [] above, all such
         INCIDENTS occurring during the POLICY PERIOD or the effective period of an
         applicable professional liability policy or coverage part issued by US or any of
         OUR affiliated insurance companies will be deemed to have occurred only during
         the effective period of the first such policy or coverage part when the first such

{07230290; 1}                                    5
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 6 of 20 PageID: 24



         INCIDENT occurred. Any and all such claims arising from such INCIDENTS
         shall be subject exclusively to one Per Claim Limit of Liability of that first policy
         or coverage part.

         E. In no event shall more than one Per Claim Limit of Liability of this Coverage
         Part or the Per Claim Limit of Liability of more than one coverage part or policy
         issued by US or any of OUR affiliated insurance companies apply to any one
         INCIDENT, CLAIM or SUIT or any series of related INCIDENTS, CLAIMS or
         SUITS. Multiple INCIDENTS, CLAIMS or SUITS shall be deemed to be related if
         they arise out of, directly or indirectly result from or in any way involve or share
         one or more of the same or related INCIDENTS, PROFESSIONAL SERVICES,
         facts, circumstances, transactions, events, advice, decisions, course of treatment,
         claimants or exposure to the same general conditions.

                              FOURTH AFFIRMATIVE DEFENSE

         The remedy sought by Plaintiff is limited by the terms, exclusions, limitations,

conditions, and definitions of the policy in controversy including, but not limited to, the

following provision, which limits coverage in whole or in part for any liability:

         Arising out of any actual or potential breach of privacy or confidentiality,
         including without limitation the actual or potential unauthorized access to, use,
         theft, loss, disclosure, disposal, transmission, collection or recording of
         information contained in or accessed with or by any computer or data processing
         or storage systems or any electronic device or of any medical, personal, financial
         or other confidential or protected information concerning any person or entity.

                               FIFTH AFFIRMATIVE DEFENSE

         The remedy sought by Plaintiff is limited by the terms, exclusions, limitations,

conditions, and definitions of the policy in controversy including, but not limited to, the

following provisions, which limit coverage in whole or in part for any liability:

         1. Which would not have occurred in whole or in part, but for the actual, alleged
            or threatened discharge, dispersal, seepage, migration, handling, storage,
            disposal, treatment, processing, release or escape of or exposure to any
            POLLUTANTS at any time and in, at, or from any premises or location; or

         2. Arising out of:

                b.    Any CLAIM, SUIT or proceeding by or on behalf of any person or
                governmental entity or authority for DAMAGES because of, or any loss,

{07230290; 1}                                     6
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 7 of 20 PageID: 25



                cost or expense for, testing for, monitoring, cleaning up, removing,
                containing, treating, detoxifying, neutralizing, or in any way responding
                to, or assessing the effects of POLLUTANTS.

         As used in this exclusion, POLLUTANTS means any solid, liquid, gaseous or
         thermal irritant or contaminant, including smoke, vapor, soot, fumes, asbestos,
         acids, alkalis, chemicals, oil, gasoline or other petroleum products or derivatives,
         waste or material to be recycled, reconditioned or reclaimed regardless of where
         located.

                               SIXTH AFFIRMATIVE DEFENSE

         The remedy sought by Plaintiff is limited by the terms, exclusions, limitations,

conditions, and definitions of the policy in controversy including, but not limited to, the

following provision, which limits coverage in whole or in part for any liability:

         Arising from the portion of any CLAIM or judgment that relates to punitive or
         exemplary damages.

                             SEVENTH AFFIRMATIVE DEFENSE

         The remedy sought by Plaintiff is limited by the terms, exclusions, limitations,

conditions, and definitions of the policy in controversy including, but not limited to, the

following provisions, which limit coverage in whole or in part for any liability:

         Arising out of:

         A willful, knowing, deliberate or intentional violation of any federal, state or
         municipal constitution, statute, ordinance, by-law, rule or regulation ,regardless
         of whether or not the resulting injury was expected or intended. However, this
         paragraph [] shall not apply to an INSURED if such violations were not
         committed by, at the direction of or with the knowledge of such INSURED

         any actual or potential breach of privacy or confidentiality, including without
         limitation the actual or potential unauthorized access to, use, theft, loss,
         disclosure, disposal, transmission, collection or recording of information
         contained in or accessed with or by any computer or data processing or storage
         systems or any electronic device or of any medical, personal, financial or other
         confidential or protected information concerning any person or entity.




{07230290; 1}                                     7
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 8 of 20 PageID: 26



                             EIGHTH AFFIRMATIVE DEFENSE

         The remedy sought by Plaintiff is limited by the terms, exclusions, limitations,

conditions, and definitions of the policy in controversy including, but not limited to, the

following provisions, which limit coverage in whole or in part:

         Except where otherwise expressly stated in this POLICY, the insurance afforded
         by this POLICY is excess over all OTHER INSURANCE, except insurance
         specifically purchased and written to apply in excess over the specific limits of
         this POLICY and that specifically references this POLICY. WE shall not be
         obligated to contribute with any OTHER INSURANCE to the payment of any
         DAMAGES or CLAIM EXPENSES. YOU shall comply with the other conditions
         of the OTHER INSURANCE and do whatever is reasonably necessary to secure
         coverage for DAMAGES and CLAIMS EXPENSES potentially covered by
         OTHER INSURANCE.

                1. When this POLICY is excess over OTHER INSURANCE WE will pay
                   only OUR share of the amount of DAMAGES, if any, that exceeds the
                   sum of:

                    a. The total amount that all such OTHER INSURANCE would pay for
                       damages in the absence of this POLICY; and

                    b. The total of all deductibles, co-payments, self-insured amounts,
                       retentions and retained limits under all of that OTHER
                       INSURANCE and under this POLICY.

                2. When this POLICY is excess over any OTHER INSURANCE, WE will
                   have no duty to defend YOU against any SUIT or to pay any CLAIM
                   EXPENSES if any other insurer has a duty to defend YOU against that
                   SUIT or to pay for any CLAIM EXPENSES, regardless of whether or
                   not CLAIM EXPENSES are within the limits of liability of such
                   OTHER INSURANCE or are subject to any deductible, co-payment,
                   self-insured amount, retention or retained limit. If the applicable
                   Coverage Part otherwise obligates US to defend a SUIT or pay
                   CLAIM EXPENSES, if not other insurer defends YOU, WE will
                   undertake to do so, but WE will be entitled to YOUR rights against all
                   those other insurers.

                              NINTH AFFIRMATIVE DEFENSE

         Defendant reserves the right to assert additional affirmative defenses based upon the

allegations and/or actual damages sought by Plaintiff.

{07230290; 1}                                   8
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 9 of 20 PageID: 27



         WHEREFORE, Defendant demands Judgment declaring that any obligation owed to

Plaintiff is based on the policy terms, exclusions, limitations, conditions, and definitions,

including, but not limited to, a maximum indemnification obligation of $2,000,000 for one

policy term.

                                        COUNTERCLAIM

         Defendant / Counterclaimant ProSelect Insurance Company, hereby seeks a Declaratory

Judgment by way of Counterclaim against Plaintiff Healthplus Surgery Center.

                                             PARTIES

         1.     ProSelect Insurance Company (“ProSelect”) is a corporation organized under the

laws of Nebraska with a principal place of business at One Financial Center, 675 Atlantic

Avenue, Boston, Massachusetts 02111.

         2.     Upon information and belief, Healthplus Surgery Center, LLC (“Healthplus”) is a

New Jersey limited liability company with offices at 321 Essex Street, Hackensack, New Jersey

07601 and a place of business at 190 Midland Avenue, Saddle Brook, New Jersey 07663.

                                 VENUE AND JURISDICTION

         3.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because

ProSelect is a citizen of Nebraska and Massachusetts and Healthplus is a citizen of New Jersey

and the amount in controversy exceeds $75,000, exclusive of interest and costs.            In the

alternative, this Court has jurisdiction because this matter was properly removed pursuant to 28

U.S.C. § 1446 and the Court is vested with supplemental jurisdiction pursuant to 28 U.S.C. §

1367.

         4.     Venue is proper in this court under 28 U.S.C. § 1391 because a substantial part of

the events or omissions giving rise to this claim occurred in this district.



{07230290; 1}                                     9
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 10 of 20 PageID: 28



                            FACTS COMMON TO ALL COUNTS

         5.     ProSelect issued two occurrence-based insurance policies to Healthplus, each

bearing policy number 002NJ000017922. The first policy covered the policy period running

from November 22, 2017 to November 22, 2018. The second policy covered the policy period

running from November 22, 2018 to November 22, 2019.

         6.     The policies, subject to limitations and exclusions, provide liability coverage for

Healthplus, as well as its partners, members, stockholders, officers, directors, governors, trustees,

students, volunteers, Medical Director, and any medical staff provided such individuals are

acting within the scope of their duties and/or consistent with Healthplus’ bylaws, rules and

regulations for only those incidents which occur during the relevant policy period.

         7.     Each policy further limits ProSelect’s liability to a total of $2,000,000 for any

“claim” to which the particular policy applies, stating that this per claim limit of liability is the

total amount ProSelect will “pay for each CLAIM to which this Coverage part applies, regardless

of the number of INSUREDS, persons injured or persons asserting CLAIMS.”

         8.     For the purpose of applying this per claim limit, each policy expressly states that

“all claims based upon, arising out of, directly or indirectly resulting from, in consequence of or

in any way involving one or more of the same or related incidents, professional services, facts,

circumstances, transactions, events, advice, decisions, course of treatment or exposure to the

same general conditions” are deemed to be a “single claim” regardless of the “number of

CLAIMS made or SUITS brought, the number of persons injured or persons asserting CLAIMS

(including without limitation CLAIMS and SUITS for loss of consortium, society or services),

the number of INCIDENTS, the number of properties damaged, the number INSUREDS

involved or the number or nature of any injuries.”



{07230290; 1}                                    10
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 11 of 20 PageID: 29



         9.     For the purpose of applying this per claim limit, each policy expressly states that

“all such INCIDENTS occurring during the POLICY PERIOD or the effective period of an

applicable professional liability POLICY issued by US or any of OUR affiliated insurance

companies will be deemed to have occurred only during the effective period of the first such

policy or coverage part when the first such INCIDENT occurred. Any and all such claims

arising from such INCIDENTS shall be subject exclusively to one Per Claim Limit of Liability

of that first policy or coverage part.”

         10.    For the purpose of applying this per claim limit, each policy expressly states that

in “no event shall more than one Per Claim Limit of Liability of this Coverage Part or the Per

claim Limit of Liability of more than one coverage part or policy issued by US or any of OUR

affiliated insurance companies apply to any one INCIDENT, CLAIM, or SUIT or any series of

related INCIDENTS, CLAIMS or SUITS. Multiple INCIDENTS, CLAIMS or SUITS shall be

deemed to be related if they arise out of, directly or indirectly result from or in any way involve

or share one or more of the same or related INCIDENTS, PROFESSIONAL SERVICES, facts

circumstances, transactions, events, advice, decisions, course of treatment, claimants or exposure

to the same general conditions.

         11.    The policies also expressly exclude any coverage arising from “punitive or

exemplary damages.”

         12.    The Policy also contains additional exclusions, including but not limited to, the

unauthorized disclosure of information, pollution, and a willful, knowing, deliberate, or

intentional violation of statutes, rules and regulations.

         13.    Healthplus is a defendant in a series of lawsuits filed (and continuing to be filed)

by former patients of Healthplus (the “Pending Infection Control Lawsuits”).



{07230290; 1}                                     11
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 12 of 20 PageID: 30



         14.    On September 7, 2018, the New Jersey Department of Health performed an

investigation of Healthplus and identified deficient infection control practices that may have

exposed patients to blood borne pathogens such as Hepatitis B, Hepatitis C and HIV (the

“September 2017 DOH Report”).          Healthplus was required to issue correspondence to all

patients it had treated between January 1, 2018 and September 7, 2018, notifying them of the

potential exposure.

         15.    In December, 2018, Healthplus issued correspondence to approximately 3,700

patients, notifying them of the findings issued by the Department of Health (the “December 2018

Correspondence”).

         16.    Several of the patients who received the December 2018 Correspondence, and

their spouses, filed the various Pending Infection Control Lawsuits. The lawsuits allege that, as

stated in the September 2017 DOH Report, Healthplus was deficient in its infection control

practices during the period of January 1, 2018 to September 7, 2018.

         17.    Healthplus has tendered multiple Pending Infection Control Lawsuits to

ProSelect. ProSelect accepted the defense of the Pending Infection Control Lawsuits subject to a

series of reservation of rights letters which set forth the various limitations and exclusions which

may limit coverage.

         18.    Under the policy terms, the Pending Infection Control Lawsuits trigger coverage

only in the policy which covers the period running from November 22, 2017 to November 22,

2018.

         19.    Under the policy terms, the Pending Infection Control Lawsuits are a single claim,

subject to the $2,000,000 per claim limit.




{07230290; 1}                                   12
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 13 of 20 PageID: 31



         20.    Notwithstanding the policy terms, on July 18, 2019, Healthplus filed the within

lawsuit seeking a declaratory judgment that ProSelect was required to provide coverage up to the

$5,000,000 aggregate limit of both insurance policies, or $10,000,000 total.

         21.    Based on the foregoing, through this Counterclaim, ProSelect seeks its own

declaratory judgment against Healthplus.

         WHEREFORE, Counterclaimant / Third-Party Plaintiff ProSelect Insurance company

seeks judgment against Counterclaim Defendant Healthplus Surgery Center, LLC declaring that:

         A.     The Pending Infection Control Lawsuits do not trigger coverage in policy number

002NJ000017922, covering the policy period of November 22, 2018 to November 22, 2019;

         B.     The Pending Infection Control Lawsuits constitute a single claim under the policy

terms and ProSelect’s coverage responsibilities are subject to the $2,000,000 per claim limit set

forth in policy number 002NJ000017922, covering the policy period of November 22, 2017 to

November 22, 2018;

         C.     Under the policy terms, ProSelect is not responsible for any punitive or exemplary

damages that may be awarded against Healthplus;

         D.     ProSelect’s coverage is limited to all other applicable limitations and/or

exclusions; and

         E.     ProSelect shall be awarded attorneys’ fees, litigation costs and/or any other just

and equitable relief that this Court deems appropriate.

                                THIRD-PARTY COMPLAINT

         Defendant / Third-Party Plaintiff ProSelect Insurance Company, hereby seeks a

Declaratory Judgment by way of Third-Party Complaint against Third-Party Defendants Yan

Moshe and Betty McCabe.



{07230290; 1}                                   13
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 14 of 20 PageID: 32



                                             PARTIES

         1.     ProSelect Insurance Company (“ProSelect”) is a corporation organized under the

laws of Nebraska with a principal place of business at One Financial Center, 675 Atlantic

Avenue, Boston, Massachusetts 02111.

         2.     Upon information and belief, Third-Party Defendant Yan Moshe (“Moshe”) is the

owner/operator of Healthplus Surgery Center, LLC (“Healthplus”) and a resident of New Jersey.

         3.     Upon information and belief, Third-Party Defendant Betty McCabe (“McCabe”)

is the surgery Center Administrator for Healthplus and a resident of New Jersey.

                                 VENUE AND JURISDICTION

         4.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because

ProSelect is a citizen of Nebraska and Massachusetts and Third-Party Defendants Moshe and

McCabe are citizens of New Jersey and the amount in controversy exceeds $75,000, exclusive of

interest and costs. In the alternative, this Court has jurisdiction because this matter was properly

removed pursuant to 28 U.S.C. § 1446 and the Court is vested with supplemental jurisdiction

pursuant to 28 U.S.C. § 1367.

         5.     Venue is proper in this court under 28 U.S.C. § 1391 because a substantial part of

the events or omissions giving rise to this claim occurred in this district.



                             FACTS COMMON TO ALL COUNTS

         6.     ProSelect issued two occurrence-based insurance policies to Healthplus, each

bearing policy number 002NJ000017922. The first policy covered the policy period running

from November 22, 2017 to November 22, 2018. The second policy covered the policy period

running from November 22, 2018 to November 22, 2019.



{07230290; 1}                                     14
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 15 of 20 PageID: 33



         7.     The policies, subject to limitations and exclusions, provide liability coverage for

Healthplus, as well as its partners, members, stockholders, officers, directors, governors, trustees,

students, volunteers, Medical Director, and any medical staff provided such individuals are

acting within the scope of their duties and/or consistent with Healthplus’ bylaws, rules and

regulations for only those incidents which occur during the relevant policy period.

         8.     Each policy further limits ProSelect’s liability to a total of $2,000,000 for any

“claim” to which the particular policy applies, stating that this per claim limit of liability is the

total amount ProSelect will “pay for each CLAIM to which this Coverage part applies, regardless

of the number of INSUREDS, persons injured or persons asserting CLAIMS.”

         9.     For the purpose of applying this per claim limit, each policy expressly states that

“all claims based upon, arising out of, directly or indirectly resulting from, in consequence of or

in any way involving one or more of the same or related incidents, professional services, facts,

circumstances, transactions, events, advice, decisions, course of treatment or exposure to the

same general conditions” are deemed to be a “single claim” regardless of the “number of

CLAIMS made or SUITS brought, the number of persons injured or persons asserting CLAIMS

(including without limitation CLAIMS and SUITS for loss of consortium, society or services),

the number of INCIDENTS, the number of properties damaged, the number INSUREDS

involved or the number or nature of any injuries.”

         10.    For the purpose of applying this per claim limit, each policy expressly states that

“all such INCIDENTS occurring during the POLICY PERIOD or the effective period of an

applicable professional liability POLICY issued by US or any of OUR affiliated insurance

companies will be deemed to have occurred only during the effective period of the first such

policy or coverage part when the first such INCIDENT occurred. Any and all such claims



{07230290; 1}                                    15
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 16 of 20 PageID: 34



arising from such INCIDENTS shall be subject exclusively to one Per Claim Limit of Liability

of that first policy or coverage part.”

         11.    For the purpose of applying this per claim limit, each policy expressly states that

in “no event shall more than one Per Claim Limit of Liability of this Coverage Part or the Per

claim Limit of Liability of more than one coverage part or policy issued by US or any of OUR

affiliated insurance companies apply to any one INCIDENT, CLAIM, or SUIT or any series of

related INCIDENTS, CLAIMS or SUITS. Multiple INCIDENTS, CLAIMS or SUITS shall be

deemed to be related if they arise out of, directly or indirectly result from or in any way involve

or share one or more of the same or related INCIDENTS, PROFESSIONAL SERVICES, facts

circumstances, transactions, events, advice, decisions, course of treatment, claimants or exposure

to the same general conditions.

         12.    The policies also expressly exclude any coverage arising from “punitive or

exemplary damages.”

         13.    The Policy also contains additional exclusions, including but not limited to, the

unauthorized disclosure of information, pollution, and a willful, knowing, deliberate, or

intentional violation of statutes, rules and regulations.

         14.    Moshe and McCabe are co-defendants with Healthplus in a series of lawsuits filed

(and continuing to be filed) by former patients of Healthplus (the “Pending Infection Control

Lawsuits”).

         15.    On September 7, 2018, the New Jersey Department of Health performed an

investigation of Healthplus and identified deficient infection control practices that may have

exposed patients to blood borne pathogens such as Hepatitis B, Hepatitis C and HIV (the

“September 2017 DOH Report”).             Healthplus was required to issue correspondence to all



{07230290; 1}                                     16
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 17 of 20 PageID: 35



patients it had treated between January 1, 2018 and September 7, 2018, notifying them of the

potential exposure.

         16.    In December, 2018, Healthplus issued correspondence to approximately 3,700

patients, notifying them of the findings issued by the Department of Health (the “December 2018

Correspondence”).

         17.    Several of the patients who received the December 2018 Correspondence, and

their spouses, filed the various Pending Infection Control Lawsuits. The lawsuits allege that, as

stated in the September 2017 DOH Report, Healthplus was deficient in its infection control

practices during the period of January 1, 2018 to September 7, 2018.

         18.    Healthplus has tendered multiple Pending Infection Control Lawsuits to

ProSelect. ProSelect accepted the defense of the Pending Infection Control Lawsuits subject to a

series of reservation of rights letters which set forth the various limitations and exclusions which

may limit coverage.

         19.    Under the policy terms, the Pending Infection Control Lawsuits trigger coverage

only in the policy which covers the period running from November 22, 2017 to November 22,

2018.

         20.    Under the policy terms, the Pending Infection Control Lawsuits are a single claim,

subject to the $2,000,000 per claim limit.

         21.    Notwithstanding the policy terms, on July 18, 2019, Healthplus filed the within

lawsuit seeking a declaratory judgment that ProSelect was required to provide coverage up to the

$5,000,000 aggregate limit of both insurance policies, or $10,000,000 total.

         22.    Based on the foregoing, through this Third-Party Complaint, ProSelect seeks its

own declaratory judgment against Moshe and McCabe.



{07230290; 1}                                   17
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 18 of 20 PageID: 36



         WHEREFORE, Counterclaimant / Third-Party Plaintiff ProSelect Insurance company

seeks judgment against Third-Party Defendants Yan Moshe and Betty McCabe declaring that:

         A.     The Pending Infection Control Lawsuits do not trigger coverage in policy number

002NJ000017922, covering the policy period of November 22, 2018 to November 22, 2019;

         B.     The Pending Infection Control Lawsuits constitute a single claim under the policy

terms and ProSelect’s coverage responsibilities are subject to the $2,000,000 per claim limit set

forth in policy number 002NJ000017922, covering the policy period of November 22, 2017 to

November 22, 2018;

         C.     Under the policy terms, ProSelect is not responsible for any punitive or exemplary

damages that may be awarded against Moshe, and/or McCabe;

         D.     ProSelect’s coverage is limited to all other applicable limitations and/or

exclusions; and

         E.     ProSelect shall be awarded attorneys’ fees, litigation costs and/or any other just

and equitable relief that this Court deems appropriate.



                                                     HILL WALLACK LLP
                                                     Attorneys for Defendant/ Counterclaimant/
                                                     Third-Party Plaintiff
                                                     ProSelect Insurance Company


                                                     By:    _________
                                                            GERARD H. HANSON
Dated: September 3, 2019




{07230290; 1}                                   18
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 19 of 20 PageID: 37



                                         JURY DEMAND

         ProSelect hereby demands a trial by jury as to all issues.



                                  RULE 11.2 CERTIFICATION

         ProSelect, through its counsel, hereby certifies that, to the best of its knowledge and

belief that: (i) the matter in controversy is not the subject of another proceeding; and (ii) no party

should be joined in the within action. ProSelect further states that it is aware of the following

related lawsuits that have been filed against Healthplus Surgery Center, LLC: C.S. v. Healthplus

Surgery Center et al., 2:19-cv-00964 (WJM)(MF); Marrero v. Healthplus Surgery Center, 2:19-

cv-00965 (WJM)(MF); Salcedo v. Healthplus Surgery Center, Superior Court of New Jersey,

ESX-L-0074-19; Perez v. Healthplus Surgery Center, Superior Court of New Jersey, ESX-L-

0713-19; Yartey v. Healthplus Surgery Center, Superior Court of New Jersey, BER-L-0689-19;

Whetstone v. Healthplus Surgery Center, BER-L-0691-19; Kinlock v. Healthplus Surgery

Center, LLC, Superior Court of New Jersey, BER-L-268-19; Encarnacion v. Healthplus Surgery

Center, LLC, Superior Court of New Jersey, BER-L-1535-19; Alvarez v. Healthplus Surgery

Center, LLC, Superior Court of New Jersey, BER-L-1315-19; LaBarbiera v. Healthplus Surgery

Center et al., Superior Court of New Jersey, BER-L-1037-19; DeBenedictis v. Healthplus

Surgery Center, LLC, Superior Court of New Jersey, BER-L-0028-19; Bretan v. Healthplus

Surgery Center et al., Superior Court of New Jersey, BER-L-1333-19; Rodriguez v. Healthplus

Surgery Center, Superior Court of New Jersey, BER-L-2725-19; Raphael v. Healthplus Surgery

Center, Superior Court of New Jersey, BER-5483-19; Hernandez v. Healthplus Surgery Center,

Superior Court of New Jersey, BER-L-5475-19; Assent v. Healthplus Surgery Center, Superior




{07230290; 1}                                     19
Case 2:19-cv-17188-CCC-ESK Document 5 Filed 09/03/19 Page 20 of 20 PageID: 38



Court of New Jersey, BER-L-5470-19; and Harris v. Healthplus Surgery Center, New York

Supreme Court – Kings County, Index No. 505979/2019.


                                                HILL WALLACK LLP
                                                Attorneys for Defendant / Counterclaimant/
                                                Third-Party Plaintiff
                                                ProSelect Insurance Company


                                                By:    /s/ Gerard H. Hanson
                                                       GERARD H. HANSON
Dated: September 3, 2019




{07230290; 1}                              20
